 

Exhibit 10.2

ZENDESK, INC.

2014 EMPLOYEE STOCK PURCHASE PLAN

The purpose of the Zendesk, Inc. 2014 Employee Stock Purchase Plan (the “Plan”)
is to provide eligible employees of Zendesk, Inc. (the “Company”) and each
Designated Company (as defined in Section 11) with opportunities to purchase
shares of the Company’s common stock, par value $0.01 per share (the “Common
Stock”). 3,625,000 shares of Common Stock in the aggregate have been approved
and reserved for this purpose, plus on January 1, 2015 and each January 1
thereafter, the number of shares of Common Stock reserved and available for
issuance under the Plan shall be cumulatively increased by the lesser of
1,500,000 shares, one percent of the number of shares of Common Stock issued and
outstanding on the immediately preceding December 31, and such lesser number of
shares of common stock determined by the Administrator.

The Plan includes two components: a Code Section 423 Component (the “423
Component”) and a non-Code Section 423 Component (the “Non-423 Component”). It
is intended for the 423 Component to constitute an “employee stock purchase
plan” within the meaning of Section 423(b) of the U.S. Internal Revenue Code of
1986, as amended (the “Code”) and the 423 Component shall be interpreted in
accordance with that intent (although the Company makes no undertaking or
representation to maintain such qualification). In addition, this Plan
authorizes the grant of options under the Non-423 Component that does not
qualify as an “employee stock purchase plan” under Section 423 of the Code
because of deviations necessary to permit participation in the Plan by employees
who are foreign nationals or employed outside of the United States while
complying with applicable foreign laws. Except as otherwise provided herein, the
Non-423 Component will operate and be administered in the same manner as the 423
Component.

 

1. Administration. The Plan will be administered by the Compensation Committee
of the Board of Directors and/or such other person or persons (the
“Administrator”) appointed by the Company’s Board of Directors (the “Board”) for
such purpose. The Administrator has authority at any time to: (i) adopt, alter
and repeal such rules, guidelines and practices for the administration and
operation of the Plan and for its own acts and proceedings as it shall deem
advisable, including to accommodate the specific requirements of local laws and
procedures for jurisdictions outside of the United States. (ii) interpret the
terms and provisions of the Plan; (iii) make all determinations it deems
advisable for the administration of the Plan; (iv) decide all disputes arising
in connection with the Plan; and (v) otherwise supervise the administration of
the Plan. All interpretations and decisions of the Administrator shall be
binding on all persons, including the Company and the Participants. No member of
the Board or individual exercising administrative authority with respect to the
Plan shall be liable for any action or determination made in good faith with
respect to the Plan or any option granted hereunder.

2. Offerings. The Company will make one or more offerings to eligible employees
to purchase Common Stock under the Plan (“Offerings”) consisting of one or more
Purchase Periods. Unless otherwise determined by the Administrator, the initial
Offering will begin on the Registration Date and will end on the date that is
eighteen months following the Registration Date (“the Initial Offering”). Unless
otherwise determined by the Administrator, subsequent Offerings will be eighteen
months long and begin every six months on dates determined by the Administrator.
The Administrator may, in its discretion, designate a different period for any
Offering, provided that no Offering shall exceed 27 months in duration. Unless
the Administrator otherwise determines, each Offering will be divided into three
equal Purchase Periods.

3. Eligibility. All individuals classified as employees on the payroll records
of the Company and each Designated Company are eligible to participate in any
one or more of the Offerings under the Plan, provided that as of the first day
of the applicable Offering (the “Offering Date”) they have completed at least 30
days of employment, unless the exclusion of employees who do not meet this
requirement is not permissible under applicable law. Notwithstanding any other
provision herein, individuals who are not contemporaneously classified as
employees of the Company or a Designated Company for purposes of the Company’s
or applicable Designated Company’s payroll system are not considered to be
eligible employees of the Company or any Designated Company and shall not be
eligible to participate in the Plan. In the event any such individuals are
reclassified as employees of the Company or a Designated Company for any
purpose, including, without limitation, common law or statutory employees, by
any action of any third party, including, without limitation, any government
agency, or as a result of any private lawsuit, action or administrative
proceeding, such individuals shall, notwithstanding such reclassification,
remain ineligible for participation. Notwithstanding the foregoing, the
exclusive means for individuals who are not contemporaneously classified as
employees of the Company or a Designated Company on the Company’s or Designated
Company’s payroll system to become eligible to participate in this Plan is
through an amendment to this Plan, duly executed by the Company, which
specifically renders such individuals eligible to participate herein.

 

--------------------------------------------------------------------------------

 

4. Participation.

(a) Participants on Effective Date. Each eligible employee as of the
Registration Date shall be deemed to be a Participant at such time. If an
eligible employee is deemed to be a Participant pursuant to this Section 4(a),
such individual shall be deemed not to have authorized payroll deductions or
other contributions and shall not purchase any Common Stock hereunder unless he
or she thereafter authorizes payroll deductions or other contributions by
submitting an enrollment form (in the manner described in Section 4(c)) within
90 days after the commencement of the Initial Offering. If such a Participant
does not authorize payroll deductions or other contributions by submitting an
enrollment form by such deadline (or such other deadline as determined by the
Administrator), that Participant will be deemed to have withdrawn from the Plan.

(b) Participants in Subsequent Offerings. An eligible employee who is not a
Participant on any Offering Date may participate in such Offering by submitting
an enrollment form in a manner determined by the Company at least 15 business
days before the Offering Date (or by such other deadline as shall be established
by the Administrator for the Offering).

(c) Enrollment. The enrollment form will (a) state a whole percentage (unless
the Administrator determines in advance of an Offering to require that a fixed
amount be specified in lieu of a percentage) to be contributed from an eligible
employee’s Compensation (as defined in Section 11) per pay period, (b) authorize
the purchase of Common Stock in each Offering in accordance with the terms of
the Plan and (c) specify the exact name or names in which shares of Common Stock
purchased for such individual are to be issued pursuant to Section 10. An
employee who does not enroll in accordance with these procedures will be deemed
to have waived the right to participate. Unless a Participant files a new
enrollment form or withdraws from the Plan, such Participant’s contributions and
purchases will continue at the same percentage of Compensation for future
Offerings, provided he or she remains eligible.

(d) Notwithstanding the foregoing, participation in the Plan will neither be
permitted nor be denied contrary to the requirements of the Code and any
applicable law.

5. Employee Contributions. Each eligible employee may authorize payroll
deductions at a minimum of 1 percent up to a maximum of 15 percent of such
employee’s Compensation for each pay period; provided, however, that if payroll
deductions are not permitted or problematic under applicable law or for
administrative reasons, the Company, in its discretion, may allow eligible
employees to contribute to the Plan by other means. The Company will maintain
book accounts showing the amount of payroll deductions or other contributions
made by each Participant for each Purchase Period. No interest will accrue or be
paid on payroll deductions or other contributions, unless required under
applicable law.

6. Contribution Changes. Except in the event of a Participant increasing his or
her contributions from 0 percent during the Initial Offering as specified in
Section 4(a) or as may be determined by the Administrator in advance of an
Offering, a Participant may not increase or decrease his or her contributions
during any Offering, but may increase or decrease his or her contributions with
respect to the next Offering (subject to the limitations of Section 5) by filing
a new enrollment form at least 15 business days before the next Offering Date
(or by such other deadline as shall be established by the Administrator for the
Offering). The Administrator may, in advance of any Offering, establish rules
permitting a Participant to increase, decrease or terminate his or her
contributions during an Offering.

7. Withdrawal. A Participant may withdraw from participation in the Plan by
delivering a written notice of withdrawal in a manner determined by the
Administrator. The Participant’s withdrawal will be effective as of the next
business day. Following a Participant’s withdrawal, the Company will promptly
refund such individual’s entire account balance under the Plan to him or her
(after payment for any Common Stock purchased before the effective date of
withdrawal). Partial withdrawals are not permitted. Such an employee may not
begin participation again during the remainder of the Offering, but may enroll
in a subsequent Offering in accordance with Section 4.

8. Grant of Options. On each Offering Date, the Company will grant to each
eligible employee who is then a Participant in the Plan an option (“Option”) to
purchase on the last day of a Purchase Period (an “Exercise Date”), at the
Option Price hereinafter provided for, the lowest of (a) a number of shares of
Common Stock determined by dividing such Participant’s accumulated contributions
on such Exercise Date by the lower of (i) 85 percent of the Fair Market Value of
the Common Stock on the Offering Date, or (ii) 85 percent of the Fair Market
Value of the Common Stock on the Exercise Date, (b) 3,000 shares; or (c) such
other lesser maximum number of shares as shall have been established by the
Administrator in advance of the Offering; provided, however, that such Option
shall be subject to the limitations set forth in the Plan. Each Participant’s
Option shall be exercisable only to the extent of such Participant’s accumulated
payroll deductions on the Exercise Date. The purchase price for each share
purchased under each Option (the “Option Price”) will be 85 percent of the Fair
Market Value of the Common Stock on the Offering Date or the Exercise Date,
whichever is less.

2

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, no Participant may be granted an option hereunder
if such Participant, immediately after the option was granted, would be treated
as owning stock possessing 5 percent or more of the total combined voting power
or value of all classes of stock of the Company or any Parent or Subsidiary (as
defined in Section 11). For purposes of the preceding sentence, the attribution
rules of Section 424(d) of the Code shall apply in determining the stock
ownership of a Participant, and all stock which the Participant has a
contractual right to purchase shall be treated as stock owned by the
Participant. In addition, no Participant may be granted an Option which permits
his or her rights to purchase stock under the Plan, and any other employee stock
purchase plan of the Company and its Parents and Subsidiaries, to accrue at a
rate which exceeds $25,000 of the fair market value of such stock (determined on
the option grant date or dates) for each calendar year in which the Option is
outstanding at any time. The purpose of the limitation in the preceding sentence
is to comply with Section 423(b)(8) of the Code and shall be applied taking
Options into account in the order in which they were granted.

9. Exercise of Option and Purchase of Shares. Each employee who continues to be
a Participant in the Plan on an Exercise Date shall be deemed to have exercised
his or her Option on such date and shall acquire from the Company such number of
whole shares of Common Stock reserved for the purpose of the Plan as his or her
accumulated contributions on such date will purchase at the Option Price,
subject to any other limitations contained in the Plan; provided that, with
respect to the Initial Offering, the exercise of each Option shall be
conditioned on the closing of the Company’s Initial Public Offering on or before
the first Exercise Date. Any amount remaining in a Participant’s account after
the purchase of shares on an Exercise Date of an Offering solely by reason of
the inability to purchase a fractional share will be carried forward to the next
Purchase Period and, if such Exercise Date is the final Exercise Date of an
Offering, will be carried forward to the next Offering; any other balance
remaining in a Participant’s account at the end of an Offering will be refunded
to the Participant promptly.

If a Participant has more than one Option outstanding under the Plan, unless he
or she otherwise indicates in agreements or notices delivered hereunder:
(i) each agreement or notice delivered by that Participant shall be deemed to
apply to all of his or her Options under the Plan, and (ii) an Option with a
lower Option Price (or an earlier granted Option, if different Options have
identical Option Prices) shall be exercised to the fullest possible extent
before an Option with a higher Option Price (or a later granted Option if
different Options have identical Option Prices) shall be exercised.

10. Issuance of Certificates. Certificates, or book entries for uncertificated
shares, representing shares of Common Stock purchased under the Plan may be
issued only in the name of the employee or, if permitted by the Administrator,
in the name of the employee and another person of legal age as joint tenants
with rights of survivorship, or in the name of a broker authorized by the
employee to be his, her or their, nominee for such purpose.

11. Definitions. The term “Affiliate” means any entity that is directly or
indirectly controlled by the Company which does not meet the definition of a
Subsidiary below, as determined by the Administrator, whether now or hereafter
existing.

The term “Compensation” means the amount of total cash compensation, prior to
salary reduction pursuant to Sections 125, 132(f) or 401(k) of the Code,
including base pay, overtime, commissions, and incentive or bonus awards, but
excluding allowances and reimbursements for expenses such as relocation
allowances or travel expenses, income or gains on the exercise of Company stock
options, and similar items. The Administrator shall have the discretion to
determine the application of this definition to Participants outside the United
States.

The term “Designated Company” means any present or future Affiliate or
Subsidiary (as defined below) that has been designated by the Board to
participate in the Plan. The Board may so designate any Affiliate or Subsidiary,
or revoke any such designation, at any time and from time to time, either before
or after the Plan is approved by the stockholders and may further designate such
companies as participating in the 423 Component or the Non-423 Component. For
purposes of the 423 Component, only Subsidiaries may be Designated Companies.

The term “Fair Market Value of the Common Stock” on any given date means the
fair market value of the Common Stock determined in good faith by the
Administrator; provided, however, that if the Common Stock is admitted to
quotation on the National Association of Securities Dealers Automated Quotation
System (“NASDAQ”), NASDAQ Global Market or another national securities exchange,
the determination shall be made by reference to the closing price on such date.
If there is no closing price for such date, the determination shall be made by
reference to the last date preceding such date for which there is a closing
price. Notwithstanding the foregoing, if the date for which Fair Market Value of
the Common Stock is determined is the first day when trading prices for the
Common Stock are reported on NASDAQ or another national securities exchange, the
Fair Market Value of the Common Stock shall be the “Price to the Public” (or
equivalent) set forth on the cover page for the final prospectus relating to the
Company’s Initial Public Offering.

The term “Initial Public Offering” means the the first offer and sale by the
Company of its Common Stock in an underwritten, firm-commitment public offering.

The term “Parent” means a “parent corporation” with respect to the Company, as
defined in Section 424(e) of the Code.

3

--------------------------------------------------------------------------------

 

The term “Participant” means an individual who is eligible as determined in
Section 3 and who has complied with the provisions of Section 4.

The term “Purchase Period” means a period of time specified within an Offering
beginning on the Offering Date or on the next day following an Exercise Date
within an Offering and ending on an Exercise Date. An Offering may consist of
one or more Purchase Periods.

The term “Registration Date” means the date the registration statement on Form
S-1 that is filed by the Company with respect to the Initial Public Offering is
declared effective by the Securities and Exchange Commission.

The term “Subsidiary” means a “subsidiary corporation” with respect to the
Company, as defined in Section 424(f) of the Code.

12. Rights on Termination of Employment. Unless otherwise required by applicable
law, if a Participant’s employment terminates for any reason before the Exercise
Date for any Offering, no contributions will be taken from any pay due and owing
to the Participant and the balance in the Participant’s account will be paid to
such Participant or, in the case of such Participant’s death, if permitted by
the Administrator, to his or her designated beneficiary as if such Participant
had withdrawn from the Plan under Section 7. An employee will be deemed to have
terminated employment, for this purpose, if the corporation that employs him or
her, having been a Designated Company, ceases to be an Affiliate or Subsidiary,
as applicable, or if the employee is transferred to any corporation other than
the Company or a Designated Company. An employee will not be deemed to have
terminated employment for this purpose, if the employee is on an approved leave
of absence for military service or sickness or for any other purpose approved by
the Company, if the employee’s right to reemployment is guaranteed either by a
statute or by contract or under the policy pursuant to which the leave of
absence was granted or if the Administrator otherwise provides in writing.

13. Optionees Not Stockholders. Neither the granting of an Option to a
Participant nor the deductions from his or her pay or other contributions shall
deem such Participant to be a holder of the shares of Common Stock covered by an
Option under the Plan until such shares have been purchased by and issued to him
or her.

14. Rights Not Transferable. Rights under the Plan are not transferable by a
Participant other than by will or the laws of descent and distribution, and are
exercisable during the Participant’s lifetime only by the Participant.

15. Application of Funds. All funds received or held by the Company under the
Plan may be combined with other corporate funds and may be used for any
corporate purpose, unless otherwise required under applicable law.

16. Adjustment in Case of Changes Affecting Common Stock. In the event of a
subdivision of outstanding shares of Common Stock, the payment of a dividend in
Common Stock or any other change affecting the Common Stock, the number of
shares approved for the Plan and the share limitation set forth in Section 8
shall be equitably or proportionately adjusted to give proper effect to such
event.

17. Amendment of the Plan. The Board may at any time and from time to time amend
the Plan in any respect, except that without the approval within 12 months of
such Board action by the stockholders, no amendment shall be made increasing the
number of shares approved for the Plan or making any other change that would
require stockholder approval in order for the 423 Component of the Plan, as
amended, to qualify as an “employee stock purchase plan” under Section 423(b) of
the Code.

18. Insufficient Shares. If the total number of shares of Common Stock that
would otherwise be purchased on any Exercise Date plus the number of shares
purchased under previous Offerings under the Plan exceeds the maximum number of
shares issuable under the Plan, the shares then available shall be apportioned
among Participants in proportion to the amount of payroll deductions accumulated
on behalf of each Participant that would otherwise be used to purchase Common
Stock on such Exercise Date.

19. Termination of the Plan. The Plan may be terminated at any time by the
Board. Upon termination of the Plan, all amounts in the accounts of Participants
shall be promptly refunded. The Plan shall automatically terminate on the ten
year anniversary of the Registration Date.

20. Governmental Regulations. The Company’s obligation to sell and deliver
Common Stock under the Plan is subject to obtaining all governmental approvals
required in connection with the authorization, issuance, or sale of such stock.

21. Governing Law. This Plan and all Options and actions taken thereunder shall
be governed by, and construed in accordance with, the laws of the State of
Delaware, applied without regard to conflict of law principles.

22. Issuance of Shares. Shares may be issued upon exercise of an Option from
authorized but unissued Common Stock, from shares held in the treasury of the
Company, or from any other proper source.

23. Tax Withholding. Participation in the Plan is subject to any minimum
required tax withholding on income of the Participant in connection with the
Plan. Each Participant agrees, by entering the Plan, that the Company and its
Affiliates and Subsidiaries shall have the right to deduct any such taxes from
any payment of any kind otherwise due to the Participant, including shares
issuable under the Plan.

4

--------------------------------------------------------------------------------

 

24. Notification Upon Sale of Shares. Each Participant who is subject to tax in
the United States with respect to his or her participation in the Plan agrees,
by entering the Plan, to give the Company prompt notice of any disposition of
shares purchased under the Plan where such disposition occurs within two years
after the date of grant of the Option pursuant to which such shares were
purchased.

25. Effective Date and Approval of Shareholders. The Plan shall take effect on
the Registration Date, subject to approval by the holders of a majority of the
votes cast at a meeting of stockholders at which a quorum is present or by
written consent of the stockholders.

5